Citation Nr: 1137757	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to Agent Orange exposure. 

2.  Entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure and diabetes mellitus. 

3.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure, diabetes mellitus and coronary artery disease.


REPRESENTATION

Veteran (Appellant) represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active military service from May 1955 to September 1966.  He served in the Republic of Vietnam (RVN) from June 13, to July 7, 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO denied the Veteran's claims for service connection for coronary artery disease, skin disorder and hypertension, each to include as secondary to Agent Orange exposure.  The Veteran appealed the RO's May 2007 rating action to the Board.

In November 2008, the Veteran failed to report for a hearing before a Decision Review Officer at the Columbia, South Carolina RO.  

In August 2011, after the case was certified to the Board, the Veteran submitted additional medical evidence in support of his appeal (internet information on skin disorders) along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially review the evidence prior to the Board's appellate consideration of the claims on appeal is not required.  38 C.F.R. § 20.1304 (2010). 

The issues of entitlement to service connection for a skin disorder and hypertension, to include as secondary to Agent Orange exposure and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran served in the RVN from June 13, to July 7, 1966, is presumed to have been exposed to herbicides, to include Agent Orange and has been diagnosed with CAD.


CONCLUSION OF LAW

The criteria for service connection for CAD as secondary to Agent Orange exposure are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.
The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In the analysis below, the Board will grant service connection for CAD as secondary to Agent Orange exposure.  Thus, because the Board is granting the full benefit on appeal, any error that was committed with respect to either the duty to notify or the duty to assist with respect to this claim was harmless and need not be further considered.

II. Merits Analysis

The Veteran seeks entitlement to service connection for CAD as secondary to Agent Orange exposure.  The Veteran contends that he has CAD that is the result of having been exposed to Agent Orange while serving on active duty in the Republic of Vietnam.  The Board finds that the probative and competent evidence of record supports an award of service connection for CAD as secondary to Agent Orange exposure.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for a "chronic disease," such as cardiovascular disease, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen.  38 C.F.R. 3.310 (2009).

The amended 38 C.F.R. § 3.310, limits service connection on the basis of aggravation to those situations in which medical evidence created prior to the alleged aggravation establishes a baseline for the disability prior to aggravation.

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

A recent regulatory change has established presumptions of service connection, based upon exposure to herbicides for three new disorders: ischemic heart disease, Parkinson's disease, and B cell leukemias.  See 75 Fed. Reg. 53,202-53,216, 53,205 (August 30, 2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, the provisions governing service connection on a presumptive basis secondary to exposure to herbicides were recently revised to add ischemic heart disease, including coronary artery disease and old myocardial infarction.  75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).  

The Veteran served in the Republic of Vietnam from June 13 to July 7, 1966.  Thus, he is presumed to have been exposed to herbicides, such as Agent Orange, during his Republic of Vietnam military service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii).  A July 2007 VA outpatient report reflects that the Veteran has  been diagnosed with CAD.

Revised 38 C.F.R. § 3.309(e) provides that presumptive service connection may be granted for certain diseases for those Veterans who are presumed to have been exposed to herbicides based on their service in Vietnam during the Vietnam era. Effective August 31, 2010, 38 C.F.R. § 3.309(e) was amended by adding "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)" immediately following Hodgkin's disease.  See 75 Fed. Reg. at 53,216.  Thus, the Veteran is entitled to presumptive service connection for CAD based on his Vietnam service. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).


ORDER

Service connection for coronary artery disease as secondary to exposure to Agent Orange is granted.


REMAND

The Board finds that additional substantive development is necessary for the claims for service connection for a skin disorder and hypertension, each claimed as secondary to Agent Orange exposure and diabetes mellitus.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described in the directives outlined in the indented paragraphs below.

The Veteran seeks service connection for a skin disorder and hypertension as a result of exposure to Agent Orange exposure during his period of active military service in the RVN.  In an August 2011 written argument to the Board, the Veteran's representative alternatively argued that the Veteran's current skin disorder and hypertension were secondary to his service-connected diabetes mellitus, and that his hypertension could be related to his CAD.  (See August 2011 written argument, prepared by the Veteran's representative, page (pg.) 2)).  In light of this argument, the Board has re-characterized the claims for service connection for a skin disorder and hypertension to address the theory of secondary service connection.  Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550- 51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005). 

The Veteran has not been apprised of the information and evidence necessary to substantiate his claims for service connection for a skin disorder and hypertension on a secondary basis, to include by aggravation.  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 (2010), which pertains to secondary service connection, was amended to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a non-service- connected condition by a service-connected condition.  Accordingly, upon remand, the RO/AMC should notify of the information and evidence not of record that is necessary to substantiate his claims for service-connection for a skin disorder and hypertension on a secondary basis.

Taking into account the Veteran's current diagnoses of rosacea, seborrheic dermatitis and hypertension noted on a June 2007 VA Problem list, his presumed exposure to Agent Orange in the RVN and the fact that service connection has been established for diabetes mellitus and CAD as a result of the decision above, the Board finds that the claims for service connection for a skin disorder and hypertension should be remanded for VA skin and heart examinations to determine whether they are etiologically-related to his period of active service, to include his presumed exposure to Agent Orange.  Further, the examiners should also opine as to whether his current skin disorders and hypertension are etiologically related to, or have been aggravated by, his service-connected diabetes mellitus and CAD (hypertension).  Id. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send the Veteran a notice letter addressing the type of evidence needed to support his claims for service connection for a skin disorder and hypertension on a secondary basis and the relative duties of VA and himself in obtaining such evidence.  The elements of a claim under 38 C.F.R. § 3.310 must be outlined. Should the Veteran respond, appropriate action should be taken to obtain records of any treatment cited by him.
2.  Thereafter, schedule the Veteran for VA skin and heart examinations by qualified examiners.
   
a. The claims files must be made available to and thoroughly reviewed by the examiners in connection with their respective examinations, and each examiner must acknowledge such receipt and review in any report generated as a result of their examination.
   
b. Each examiner must review the Veteran's statements, as well as service treatment records in conjunction with the examination.  Any special diagnostic studies deemed necessary should be performed.
   
c. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, each examiner must provide medical findings or opinions responsive to the following questions with respect to their specific disability:
   
(i) Has any currently skin disorder(s) or hypertension been caused, or aggravated (made permanently worse) by, the service- connected diabetes mellitus (skin and hypertension) and/or CAD (hypertension only) beyond natural progression of the disorder? and
   
(ii) Did any currently present skin disorder(s) or hypertension have its onset during, or is it etiologically related to, any incident of military service, to include the Veteran's presumed exposure to Agent Orange in the RVN?

All opinions expressed must be accompanied by supporting rationale, with reference to the documented clinical history.

3.  Readjudicate the claims for service connection for a skin disorder and hypertension, to include as secondary to Agent Orange exposure and diabetes mellitus and CAD (hypertension).  If any claim is denied, issue a supplemental statement of the case to the Veteran and his representative that addresses all of the evidence received after issuance of a November 2007 Statement of the Case, and provide them with an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to assist the Veteran with the substantive development of his claims for service connection for a skin disorder and hypertension, each to include as secondary to Agent Orange exposure and diabetes mellitus and CAD (hypertension).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of the above-cited claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in rating that claim based on the evidence of record.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


